Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

1. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I. Claims 1-4, 9-14, and 16, drawn to an antibody or an antigen-binding fragment thereof specifically binding to delta-like 1 homolog (Drosophila) (DLK1).
II. Claims 5-8, drawn to a nucleic acid encoding an antibody or an antigen-binding fragment thereof specifically binding to delta-like 1 homolog (Drosophila) (DLK1). An expression vector, a cell, and a method of producing the antibody or an antigen-binding fragment thereof.
III. Claim 15, drawn to a chimeric antigen receptor (CAR) comprising an antibody or an antigen-binding fragment thereof specifically binding to delta-like 1 homolog (Drosophila) (DLK1) as an antigen-binding domain. 
2. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons:
 lack unity of invention because the groups do not share the same or corresponding technical feature. 
The special technical feature of Group I is considered to be an antibody or an antigen-binding fragment thereof specifically binding to delta-like 1 homolog (Drosophila) (DLK1).
The special technical feature of Group II is considered to be a nucleic acid encoding an antibody or an antigen-binding fragment thereof specifically binding to delta-like 1 homolog (Drosophila) (DLK1). An expression vector, a cell, and a method of producing the antibody or an antigen-binding fragment thereof.
The special technical feature of Group III is considered to be a chimeric antigen receptor (CAR) comprising an antibody or an antigen-binding fragment thereof specifically binding to delta-like 1 homolog (Drosophila) (DLK1) as an antigen-binding domain.
Accordingly, Groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. Thus, unity of invention is lacking and restriction is appropriate.

Species Election
3. This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: various antibodies as recited in claims 1-4.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the species listed above are not regarded as being of similar nature because each species represents a distinct chemical entity.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48 (b) and by the fee required under 37 CFR 1.17 (I). 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 3, 2021